               Case 3:21-mj-71156-MAG Document 10 Filed 08/31/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTIAAN H. HIGHSMITH (CABN 296282)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7368
 7        FAX: (415) 436-7234
          christiaan.highsmith@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 3-21-71156-MAG
                                                     )
14           Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER TO
                                                     )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
15      v.                                           )   ACT AND FED. R. CRIM. P. 5.1
                                                     )
16   JULI MAZI,                                      )
                                                     )
17           Defendant.                              )
                                                     )
18

19           Defendant Juli Mazi made initial appearances in this case on July 15, 2021. Defendant Mazi was
20 released on pretrial services supervision, $100,000 bond, and release conditions. The Court ordered that

21 Defendant Mazi’s preliminary hearing be held on August 5, 2021, at 10:30 a.m. At the parties’ request,

22 the Court previously continued the preliminary hearing and excluded time under the Speedy Trial Act

23 from August 5, 2021 to September 1, 2021.

24           The parties have met and conferred and request that this matter be continued from September 1,
25 2021, to October 1, 2021. Counsel for Defendant Mazi and counsel for the United States stipulate that

26 time be excluded under the Speedy Trial Act from September 1, 2021, through October 1, 2021.

27 Defendant Mazi also waives through October 1, 2021: (1) the time for a preliminary hearing on the

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                    1
              Case 3:21-mj-71156-MAG Document 10 Filed 08/31/21 Page 2 of 4




 1 Complaint under Rule 5.1 of the Federal Rules of Criminal Procedure, and (2) the time in which the

 2 government is required to file an information or indictment under 18 U.S.C. § 3161(b).

 3          The parties stipulate and agree that the exclusion of time is appropriate under the

 4 circumstances—including the current pandemic and shelter-in-place orders—in order to give the parties

 5 an opportunity to negotiate the possibility of a pre-indictment resolution, to give defense counsel time to

 6 review discovery, which the government represents involves, among other items, thousands of pages of

 7 patient medical and billing records, reports of investigation, and recordings of recorded conversations,

 8 and to give the government additional time to return and file an indictment or information. See 18

 9 U.S.C. §§ 3161(b), 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii), and 3161(h)(7)(B)(iv); see also United States v.

10 Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of

11 the exclusions under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial

12 period (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir.

13 1985) (“In cases of relative complexity, with multiple defendants and ongoing investigations such as

14 here, it may be quite unreasonable to expect the preparation and return of an indictment within thirty

15 days…. In the case at bar, efficiency and economy were definitely served by the sixty day extension.”).

16          The parties further stipulate and agree that the ends of justice served by excluding time from

17 September 1, 2021, through October 1, 2021, from computation under the Speedy Trial Act outweigh

18 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A) &

19 (B)(ii)-(iv).

20          SO STIPULATED

21

22     Dated: August 30, 2021                               _____/s/________________________________
                                                            CHRISTIAAN H. HIGHSMITH
23                                                          Assistant United States Attorney
24

25
       Dated: August 30, 2021                               _____/s/________________________________
26
                                                            PHILIP A. SCHNAYERSON
27                                                          Counsel for Defendant Juli Mazzi

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                     2
              Case 3:21-mj-71156-MAG Document 10 Filed 08/31/21 Page 3 of 4




 1

 2

 3
                                               [PROPOSED] ORDER
 4
            Pursuant to the stipulation of the parties, the preliminary hearing currently set for September 1,
 5
     2021, is HEREBY CONTINUED to October 1, 2021.
 6
            Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
 7
     Court finds that failing to exclude the time from September 1, 2021, through and including October 1,
 8
     2021, would unreasonably deny defense counsel and Defendant Mazi the reasonable time necessary for
 9
     effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
10
     The Court also finds that excluding the time from September 1, 2021, through and including October 1,
11
     2021, is appropriate in light of the complexity of the case, and the amount of time necessary to return
12
     and file an indictment under the circumstances, including the current pandemic, within the time
13
     specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii); see also
14
     United States v. Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding
15
     the applicability of the exclusions under § 3161(h)(1) to the pre-indictment period (governed by §
16
     3161(b)) and the pretrial period (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d
17
     1324, 1328 (9th Cir. 1985) (“In cases of relative complexity, with multiple defendants and ongoing
18
     investigations such as here, it may be quite unreasonable to expect the preparation and return of an
19
     indictment within thirty days…. In the case at bar, efficiency and economy were definitely served by the
20
     sixty day extension.”).
21
            The Court further finds that the ends of justice served by excluding the time from September 1,
22
     2021, through and including October 1, 2021, from computation under the Speedy Trial Act outweigh
23
     the best interests of the public and the defendants in a speedy trial.
24
            Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from
25
     September 1, 2021, through and including October 1, 2021, shall be excluded from computation under
26
     the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv). The Court also orders that the time for a
27
     preliminary hearing be extended under Rule 5.1 of the Federal Rules of Criminal Procedure and the time
28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                       3
             Case 3:21-mj-71156-MAG Document 10 Filed 08/31/21 Page 4 of 4




 1 within which to conduct a preliminary hearing is waived with the consent of the Defendant through

 2 October 1, 2021.

 3           IT IS SO ORDERED.

 4

 5

 6             August 31, 2021                           HON. JOSEPH C. SPERO
      Dated: _____________________
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                  4
